UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7624



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES E. CARR, a/k/a Jimbo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-93-66, CA-97-916-2)


Submitted:   February 11, 1999           Decided:   February 24, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James E. Carr, Appellant Pro Se. Carol M. Marx, Special Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James E. Carr appeals a district court’s order dismissing one

his claims under 28 U.S.C.A. § 2255 (West Supp. 1998) but ordering

a hearing with regard to a second claim.   We dismiss the appeal for

lack of jurisdiction because the order is not appealable.      This

court may exercise jurisdiction only over final orders, see 28

U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, see 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     The order

here appealed is neither a final order nor an appealable inter-

locutory or collateral order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory.   We also deny Carr’s motion for copies of tran-

scripts, lab reports, and other items.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2